Citation Nr: 1454505	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE


1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION


The Veteran had active service from August 1965 to April 1969.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2012 decision, the Board granted entitlement to a disability evaluation of 50 percent, and no higher, for PTSD, effective March 28, 2007.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court set aside the Board's January 2012 decision and remanded the matter for further development, as necessary, and readjudication consistent with its decision.  In May 2014, the Board remanded the matter for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's PTSD has not been manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board finds that the VA examinations are adequate, as the examiners considered the Veteran's complaints, reviewed the record, conducted a thorough examination, and provided all findings necessary to adjudicate the claim.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In a July 2014 letter, VA requested information on any outstanding VA or private medical records.  There does not appear to be a response from the Veteran of record, and the mail was not returned as undeliverable.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Factual Background

VA treatment records from January 2008 indicate the Veteran complained of nightmares and sleep difficulties dating back to Vietnam.  An examination revealed no memory loss, anxiety, but some depression.  He was diagnosed with depression/anxiety.  By February 2008, his diagnosis was depressive disorder, not otherwise specified.

In July 2008, the Veteran was afforded a VA examination.  He provided a history of being married and with an adult child.  He retired after 30 years of service with no history of work-related disruptions or impairment related to PTSD.  According to the Veteran, his PTSD symptoms were mild but clearly present.  He believed his retirement helped his symptoms because there was no longer stress from work.  The Veteran reported no history of psychiatric hospitalization, suicidal attempts or drug abuse.

His PTSD symptoms consisted of nightmares averaging 2 to 3 times a month wherein he would awaken in a state of hyperarousal and a profuse sweat.  He also endorsed episodic intrusive thoughts, memories and recollections several times a week.  Flashbacks were rare but they did occur.  The Veteran indicated that if he was in a public situation with any chance of a confrontation, he would experience a flashback, "get clammy" and experience mild panic.  He also reported symptoms of mistrusting others, an exaggerated startle response to loud noises, mild sleep disturbances, and chronic anxiety.  The Veteran denied a history of anger or impulse control problems.  He indicated that he was not particularly hypervigilant at home.  

During the mental status evaluation, the Veteran's appearance, attitude and behaviors were generally within normal limits.  He appeared well nourished.  His attire was neat and appropriate, and his hygiene and grooming were good.  The Veteran was cooperative throughout the interview and maintained good eye contact.  He was oriented in all spheres.  Mood was generally pleasant and euthymic throughout the examination.  Affect was appropriate and a full range was noted.  Speech was relevant, coherent and productive.  Thought processes were rational and goal-directed.  There was no evidence of suicidal or homicidal ideation, hallucinations, delusions, obsessions, compulsions, phobias or ritualistic behaviors.  Short-term memory and concentration skills appeared intact.  Insight and judgment were generally good.  The examiner noted that the Veteran presented with a history of mild to moderate social anxiety and some degree of social avoidance.  

The examiner characterized the Veteran's PTSD as chronic and mild.  There was no evidence of a diagnosable clinical depression, mania, psychosis, or an Axis II personality disorder.  A Global Assessment of Functioning (GAF) score of 70 was assigned.  The examiner noted there was no indication of any marked impairments attributable to the Veteran's PTSD.  The Veteran was able to maintain himself individually and accomplish his activities of daily living.  Overall, the examiner characterized the Veteran's level of personal and social adjustment as mildly impaired due to his PTSD.  With regards to occupational impairment, the examiner recounted the Veteran's retirement and noted there were no major work-related difficulties due to PTSD.  Further, the examiner opined that the Veteran's mild PTSD symptomatology did not suggest any significant work-related difficulties, at that time, if he were to seek employment.  The examiner believed that with treatment the Veteran's prognosis was good.  

In an August 2008 VA treatment note, the Veteran appeared anxious and was afraid of being "locked up or thought to be crazy."  He denied suicidal or homicidal ideation and displayed no evidence of hallucinations or delusions.  His judgment appeared intact and his insight fair.  He also appeared fully oriented to person, place and time.  He reported no memory problems and stated he experienced nightmares and severe sleep problems, intrusive memories, high anxiety in response to triggers and struggled with anger.  The Veteran described his marriage as good and noted he had a distant relationship with his son.  He also reported he enjoyed fishing and gardening and had not experienced loss of pleasure.

In a subsequent August 2008 VA treatment note, he appeared calm and his affect was flat.  There was no evidence of hallucination or delusions and he denied suicidal or homicidal ideation.  His judgment appeared intact and his insight fair.  He reported avoidance behaviors, feelings of numbness, ongoing disturbing memories, flashbacks, nightmares, extreme hypervigilance and anxiety.

In a September 2008 VA mental health note, he was described as oriented with no evidence of hallucination or delusions.  He reported no suicidal or homicidal ideation.  His affect was blunt and his speech clear and direct with normal volume, rate and rhythm.  His judgment was intact and his insight appeared fair.  A GAF of 51 was assigned.

In a subsequent September 2008 note, his arousal symptoms included severe anger problems, anxiety (breaking out in sweat, racing heart and becoming agitated), hypervigilance, exaggerated startle response, and sleep problems.  His intrusive symptoms included nightmares, intrusive thoughts, repeated discussions about events in Vietnam and flashbacks.  Avoidance symptoms were as such that the Veteran avoided crowds, going out at night, and being alone.  He did not allow his wife to go places without him and reported difficulty tolerating closeness with his wife.  He maintained a blunt affect and avoided emotions.  

In a November 2008 PTSD clinic note, his affect was constricted and he displayed little emotion when discussing his trauma.  His mood appeared anxious and his posture tense.  The Veteran denied any suicidal or homicidal ideations.  There was no evidence of hallucinations or delusions.  When asked, the Veteran indicated his anxiety and the nightmares bothered him greatly.

The Veteran was afforded another PTSD examination in July 2014.  Since the last VA examination, he and his wife relocated to Georgia to be closer their son and his family.  His activities with his wife included fishing, taking walks and gardening.  The Veteran denied any interaction with his siblings and stated he had no interaction with others but tried to attend church.  At the time, VA treatment records showed no active prescriptions for psychotropic medication.  Upon examination, the Veteran appeared alert, coherent, and oriented in all spheres.  His hygiene and grooming appeared good.  His affect was flat and mood was unremarkable.  He displayed no evidence of delusions or hallucinations.  The Veteran reported sleeping for eight hours a night with middle insomnia and nightmares.  He also reported no appetite disturbances, or suicidal or homicidal ideations.  Additional symptoms included anxiety, chronic sleep impairment and flattened affect.  The examiner opined the Veteran exhibited occupational and social impairment due to due to mild or transient symptoms which decreased work efficiency and ability to perform tasks only during periods of significant stress.  Overall, the examiner concluded the examination and record indicated the Veteran's PTSD appeared to be mildly severe.

Analysis

The Veteran contends a higher disability rating is warranted for his service-connected PTSD.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's PTSD is currently rated as 50 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

Diagnostic Code 9411 provides a 50 percent evaluation for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

In reviewing the evidence of record, the Board has considered the Veteran's contentions that his PTSD warrants an evaluation higher than 50 percent.  While he is credible and competent to report on his observable symptoms, an examination conducted by a trained medical professional is more competent in determining the actual degree of occupational and social impairment.    

As for the VA examinations, the Board finds them credible and competent and thus, more probative than the Veteran's contentions as the multiple examinations over several years included review of the Veteran's history, examinations of the Veteran, and assessment under current medical principles by trained medical professionals.

The Board finds that an evaluation in excess of 50 percent is not warranted at any point during the appeal period, as the evidence of record does not support that the Veteran experienced occupational and social impairment with deficiencies in most areas.  As such, the Veteran's PTSD symptoms have not been manifested by symptoms that rise to the level of suicidal ideation, obsessional rituals, intermittent speech problems, spatial disorientation, neglect of personal appearance and hygiene, or impaired impulse control.  He has also repeatedly denied a history of, homicidal ideation, hallucinations, delusions, or memory problems.  

Rather, his symptoms have been comprised mainly of reported difficulties sleeping, nightmares, depression, mild to moderate social anxiety, intrusive thoughts, flashbacks, mistrust of others, exaggerated startle response, social avoidance, feelings of numbness, extreme hypervigilance, anger problems, mild panic, and flatten affect.  In addition, his GAF scores have ranged from 51 to 70, which according to the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), is indicative of mild to moderate symptoms.

The Board further notes that while the Veteran reported avoidance behaviors and social anxiety, he has been able to maintain a relationship with his wife and son, even to the extent of relocating to be closer to his son's family.  Accordingly, the Board finds this to be indicative of difficulty establishing and maintaining effective work and social relationships, rather than an inability to establish such relationships.  In addition, his reported symptoms of intrusive thoughts, mistrust of others, exaggerated startle response, feelings of numbness, extreme hypervigilance, and anger problems are indicative of impaired judgment and disturbances of motivation and mood, which fall under the 50 percent disability criteria.  

While the Veteran has experienced an array of PTSD symptoms, a review of the evidence of record suggests them to be of a mild severity, based on VA examinations, and at one point, the Veteran's own admission.  

For the foregoing reasons, the Board finds the totality of the Veteran's PTSD symptomatology throughout the applicable rating period more closely approximates the criteria for a 50 percent disability rating, and no higher.  

The Board has considered staged ratings and finds the evidence of record does not support separate periods of evaluation because the Veteran's PTSD symptomatology has not drastically fluctuated throughout the rating period as to warrant staged ratings.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 C.F.R. § 4.3.

Extraschedular Consideration 

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extrascheduler rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
In this case, the evidence does not show that the Veteran's disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran's reported symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations expressly consider each of these symptoms and further allow for other signs and symptoms of PTSD which may result in occupational and social impairment.  In other words, the currently assigned Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met.  Furthermore, there evidence of record does not suggest any interference with employment or frequent periods of hospitalization as a result of his PTSD symptoms.  As such, referral for the assignment of an extraschedular disability rating is not warranted


ORDER

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

The Court of Appeals for Veterans Claims has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a May 2013 statement, the Veteran, through his representative, raised a claim of entitlement to TDIU.  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take all indicated action to send the Veteran a VCAA notice letter pertaining to a claim for a TDIU rating, and allow for a reasonable period for response.  The AOJ should request that the Veteran provide sufficient information and authorization, to enable it to obtain any additional evidence pertinent to the claim for a TDIU rating.

The AOJ should assist the Veteran in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.

If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Thereafter, the AOJ should have the Veteran scheduled for a VA examination to determine whether his service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his employment history, educational and vocational attainment.

The electronic records must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must state that such records were reviewed.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


